Citation Nr: 0000524	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-03 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an extension of a temporary total 
disability rating under 38 C.F.R. § 4.30 (1999) beyond 
November 30, 1997, based upon a period of convalescence 
following a total abdominal hysterectomy with removal of an 
ovarian cyst.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran required post surgical convalescence for a total 
abdominal hysterectomy with removal of an ovarian cyst beyond 
November 30, 1997.


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability 
rating beyond November 30, 1997, based upon a period of 
convalescence following a total abdominal hysterectomy with a 
removal of an ovarian cyst, have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the VA's duty to assist him in developing the facts pertinent 
to his claim under 38 U.S.C.A. § 5107(a).  

The medical evidence of record confirms that on August 5, 
1997, the veteran underwent a total abdominal hysterectomy 
with removal of a left ovarian cyst at a VA facility.  A 
review of the hospital report reflects that intraoperatively 
there were no complications.  The veteran tolerated the 
procedure well.  It was indicated that she experienced some 
mild incisional pain and vaginal bleeding post-operatively.  
She was able to tolerate a solid diet on post-operative day 
three, and at discharge she was able to resume all pre-
operative activities except heavy lifting, bending or 
straining.  The veteran was discharged on August 9, 1997, to 
be followed up in the gynecological clinic in two weeks.  On 
August 15, 1997, the veteran was readmitted to a VA hospital 
after she experienced abdominal pain and difficulty passing 
stools followed by diarrhea over the previous couple of days.  
The veteran reported that she did not have any blood in her 
stool.  It was noted by the examiner that the veteran had 
been afebrile with no difficulty with urination, hematuria or 
urinary symptoms.  

During her second hospitalization in August 1997, an initial 
computed axial topography scan (CAT) of her abdomen showed a 
large perirectal abscess, which was then aspirated.  The 
veteran was continued on antibiotics and remained afebrile 
during her entire hospitalization.  Her white blood count was 
reported to have dropped to 12.8 with a stable hematocrit and 
hemoglobin.  Throughout the remainder of her second period of 
hospitalization, her vaginal discharge decreased and it 
became purulent.  A repeat CAT scan showed a continued 
perirectal abscess with possible continuation to loop abscess 
around the loop of the bowel.  There was also some air noted 
in the urinary bladder which was of an unknown origin.  The 
veteran was transferred to the University Hospital of 
Cleveland, Ohio on August 18, 1997.  

Upon vaginal examination at the University Hospital, the cuff 
was tender with some left-sided fullness.  There was evidence 
of any distinct mass.  The veteran was noted to have been 
draining serosanguineous fluid, which was a marked 
improvement over the prior two days. Her white blood count 
was 9.2 with no significant left shift, and her Chem-7 was 
within normal limits.  During her hospitalization, the 
veteran's white count continued to decrease to 7 with no left 
shift.  It was reported that the veteran remained afebrile 
the entire time.  A CAT scan showed marked decrease in pelvic 
inflammation with a decrease in the size (approximately  3x3 
centimeters) of the pelvic abscess.  There was also a one 
centimeter interloop fluid collection which had remained 
unchanged from the previous two scans.  The veteran continued 
with triple antibiotics for two more days until abdominal 
examination was entirely benign and drainage decreased to the 
level of a mild discharge.  Prior to discharge, the patient 
was tolerating a hospital diet, ambulated well and had bowel 
movements with stool softeners.  The veteran was given 
medication and instructed to return for a follow-up in two 
weeks.  

In view of this surgery, the RO, in a September 1997 rating 
decision, assigned a temporary total (100 percent) disability 
evaluation on the basis of convalescence following surgery 
for the veteran's total abdominal hysterectomy with removal 
of a left ovarian cyst under 38 C.F.R. § 4.30 (1999), 
effective from August 5, 1997 to November 30, 1997.  

During an April 1998 hearing at the RO in Cleveland, Ohio, 
the veteran testified that after her surgery, she returned to 
work part-time as a clerk in November 1997.

VA outpatient treatment records dating from 1997 to 1999 are 
of record.  These reports show that when seen at the 
gynecological clinic in September 1997, the veteran reported 
having a decreasing blood-tinged vaginal discharge and she no 
longer wore a pad.  She complained of abdominal pain which 
was relieved with medication.  It was noted by the examiner 
that the pain continued to abate and that it was unlike the 
pain the veteran had experienced with the abscess.  The 
veteran reported that she was able to defecate without 
straining, and that there had been an increase in strength in 
her abdominal muscles.  It was reported that she experienced 
urinary/bladder pressure.  On examination the abdomen was 
soft with mild tenderness to palpation, with the right lower 
quadrant greater than the left.  There was no evidence of any 
abscess in the vaginal cuff, or evidence of discharge.  The 
assessment was status-post total abdominal hysterectomy and 
abdominal abscess with continuing resolution of the abscess.  

When the veteran returned to the gynecological clinic in 
February 1998, her abdomen revealed multiple "stria" and 
was soft, non-tender and non-distended.  Her external 
genitalia and vaginal wall were normal.  She was minimally 
tender on internal examination on the left.  There was no 
evidence of any masses and her adnexa was a normal size.  The 
impression of the examiner was status-post total abdominal 
hysterectomy and left ovarian cyst drainage with no evidence 
of any recurrent cyst.  The veteran was to be followed up in 
one year. 

Pursuant to 38 C.F.R. § 4.30, a total disability rating is 
assignable under paragraph (a)(1), (2) or (3) of 38 C.F.R. § 
4.30, effective the date of hospital admission and continuing 
for a period of 1, 2 or 3 months from the first day of the 
month following such hospital discharge.  Pursuant to 38 
C.F.R. § 4.30(a)(1), such convalescent rating will be 
assigned if the surgery necessitated at least one month of 
convalescence; pursuant to 38 C.F.R. § 4.30(a)(2), such 
convalescent rating will be assigned if treatment of a 
service-connected disability resulted in surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; 
pursuant to 38 C.F.R. § 4.30(a)(3), such convalescent rating 
will be assigned if treatment of a service-connected 
disability resulted in immobilization by cast, without 
surgery, of one major joint or more.

In considering the veteran's claim for an extension of her 
convalescent rating beyond November 30, 1997, the Board is of 
the opinion that an extension is not supported by the 
clinical evidence of record.  In this regard, the veteran 
testified that after her surgery she returned to part-time 
work in November 1997.  In addition, VA outpatient reports, 
dated in September 1997 and February 1998, reflect that her 
pain and vaginal discharge had abated, that she no longer 
wore a pad, that she had an increase in abdominal muscle 
strength, and that there was minimal tenderness in her 
abdomen with no evidence of any recurrent cyst or masses.  
There was no evidence of an incompletely healed surgical 
wound, the need for house confinement, or a need for 
immobilization.  Given the foregoing and in the absence of 
any evidence documenting any clinical finding which would 
otherwise warrant an extension of the veteran's convalescent 
rating beyond November 30, 1997, pursuant to the pertinent 
provisions of 38 C.F.R. § 4.30, the Board is readily 
persuaded that the preponderance of the evidence is against 
the veteran's claim for an extension of a convalescent rating 
beyond November 30, 1997.  38 U.S.C.A. § 5107; 38 C.F.R. § 
4.30.

The appeal is denied.

ORDER

An extension beyond November 30, 1997 for a convalescent 
rating pursuant to 38 C.F.R. § 4.30, is denied.


REMAND

The veteran contends that she has PTSD as a result of sexual 
harassment by male superiors during her service in Germany.  
In this regard a review of the service medical records shows 
that she was counseled in August 1989 following an episode of 
domestic violence/spousal abuse.  A review of the claims file 
also shows that the veteran was counseled in service for 
disciplinary problems, and that she has presented an 
extensive statement in support of her allegation that she was 
harassed while on active duty.  Additionally, in support of 
her assertions, the veteran maintains that in 1997 she sought 
treatment for PTSD at the Women's Stress Recovery Center at 
the VA Medical Center (VAMC) in Brecksville, Ohio.  While 
numerous VA outpatient reports are contained in the claims 
file, it does not appear that all of the records pertaining 
to care provided at the Women's Stress Recovery Center have 
been secured.  Therefore, because VA records, if extant, are 
constructively before the Board, Bell v. Derwinski, 2 Vet. 
App. 611, 612-3 (1992), and in light of the duties assigned 
under the provisions of 38 U.S.C.A. § 5103 (West 1991), see 
Robinette v. Brown, 8 Vet. App. 69 (1995), the Board finds 
further development to be warranted.

In light of the foregoing, this case is REMANDED to the RO 
for the following actions: 

1.  In accordance with the decision in 
Patton v. West, 12 Vet. App. 272 (1999), 
the RO should contact the National 
Personnel Records Center and request a 
copy of the veteran's DA Form 20, as well 
as photocopies of all performance 
appraisal reports located within her 
personnel record jacket.  All attempts to 
secure this evidence must be documented 
in the claims folder.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertinent to her claim of 
entitlement to service connection for 
PTSD.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured, to 
specifically include any available 
records from the Woman's Stress Recovery 
Center at the VAMC in Brecksville, Ohio.  
If these records are not associated with 
the claims folder, documentation as to 
their absence must be provided.  

3.  Upon completion of the development 
outlined above, the RO should undertake 
any additional development deemed 
necessary, to include a VA examination if 
any VA or private medical record reflects 
a diagnosis of PTSD.  Further, the RO 
should ensure that all special 
development required under the provisions 
of M21-1, Part III, paragraph 5.14(c) has 
been completed.

4.  The RO should contact the veteran and 
request that she clarify whether she 
desires to present testimony before a 
Member of the Board at a travel board 
hearing. 

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued, and the veteran and her representative 
should be provided an opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until she is notified by 
the RO.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



